Motion to confirm report of official referee granted, respondent disbarred and his name ordered struck from the roll of attorneys. Respondent’s indifference to his financial obligations to his clients and others, and his reckless utterance of checks on a bank account which did not exist, coupled with his censure by this court administered on April 7, 1930, because of violation of his duties as an officer of the court in handling moneys deposited with the court, require that he be disbarred. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ.